Citation Nr: 0631891	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  99-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

2.  Entitlement to service connection for breathing problems 
due to an undiagnosed illness.

3.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness.

4.  Entitlement to service connection for vision loss due to 
an undiagnosed illness.

5.  Entitlement to service connection for hearing loss due 
to an undiagnosed illness.

6.  Entitlement to service connection for stomach problems 
due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

8.  Entitlement to service connection for sleep disorder due 
to an undiagnosed illness.

9.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served in active military service from January 
to October 1991, including Persian Gulf War service, and 
from March 15, 2003, to July 7, 2004, including Persian Gulf 
War service.  His most recent DD Form 214 also reflects a 
total of 5 years, 11 months, and 1 day of active service 
prior to March 15, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The case was remanded for additional development in 
April 2003 and again in September 2004.  Since then, service 
connection for post-traumatic stress disorder (PTSD) was 
granted and the veteran has not disagreed with the initial 
rating.  

Entitlement to service connection for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  A chronic disability manifested by joint pains due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the veteran returned from Southwest Asia.  

2.  A chronic disability manifested by muscle pains of the 
upper and lower extremities and torso due to undiagnosed 
illness has been manifested to a degree of 10 percent since 
the veteran returned from Southwest Asia.  

3.  Chronic fatigue due to undiagnosed illness has been 
manifested to a degree of 10 percent since the veteran 
returned from Southwest Asia.  

4.  Competent medical evidence relates chronic bronchitis to 
active military service.  

5.  Competent medical evidence relates chronic 
gastroesophageal reflux to active military service.  

6.  Competent medical evidence relates degenerative joint 
disease with spinal stenosis to active military service.  

7.  Service-connected lumbosacral spine degenerative joint 
disease with spinal stenosis caused or aggravated urinary 
bladder functions.  

8.  Competent medical evidence reflects memory loss and 
sleep problems are attributed to PTSD, for which service 
connection has already been granted.  

9.  Vision loss is attributed to refractive error, which is 
not a disability for VA benefits purposes.   




CONCLUSIONS OF LAW

1.  A chronic disability manifested by joint pains due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  A chronic disability manifested by pain in the muscles 
of the upper and lower extremities and in the torso due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

3.  Chronic fatigue due to undiagnosed illness is presumed 
to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006).

4.  Chronic bronchitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Chronic gastroesophageal reflux was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).

6.  Degenerative joint disease with spinal stenosis was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

7.  The requirements for secondary service connection for 
urinary bladder problems are met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).  

8.  The requirements for service connection for memory loss 
and sleep problems have not been met.  38 U.S.C.A. §§ 1110, 
1111, 1117, 1118, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.14 (2006).  

9.  A disability manifested by vision loss was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1117, 1118, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to tell claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July 2003 and in November 2004.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims and who is responsible for obtaining 
that evidence.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  The Board has twice remanded the 
case.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted 
for various disabilities, the RO will implement the Board's 
decision and issue a rating decision that grants an initial 
disability rating and an effective date for payment of 
compensation for each disability.  The disability ratings to 
be assigned will be in accordance with the rating criteria 
that will be supplied with the rating decision.  The 
effective date will be in accordance with the rules for 
assignment of effective dates, which will be included with 
the rating decision.  If the veteran is dissatisfied with 
either a disability rating or an effective date that will be 
assigned by the RO, he will be invited to submit a notice of 
disagreement in accordance with appeal instructions that will 
be issued with the rating decision.  Thus, no unfair 
prejudice to the veteran will result from the Board's grant 
of service connection at this time.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA compensation shall be paid for certain disabilities due 
to undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms listed in this 
regulation provided that such disability became manifest 
either during active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  For 
purposes of this regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper and lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss (13) menstrual 
disorders.  Supervening conditions, willful misconduct or 
affirmative evidence that the condition was not incurred 
during active military service in Southwest Asia will 
preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

In materials published in the Federal Register when 
38 C.F.R. § 3.317 was issued, VA explained objective 
indications of chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., "signs" 
in the medical sense of evidence perceptible to an 
examining physician.  However, we also will consider 
non-medical indications which can be independently 
observed or verified, such as time lost from work, 
evidence that a veteran has sought medical treatment 
for his or her symptoms, evidence affirming changes 
in the veteran's appearance, physical abilities, and 
mental and emotional attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that 
he has undiagnosed illnesses manifested by various 
neurologic and other signs and symptoms such as muscle and 
joint pain, breathing problems, a bladder disorder, loss of 
vision, stomach problems, memory loss, sleep disorder, and 
fatigue.  The medical evidence reflects that some of the 
claimed disorders have been attributed to a known diagnosis.  
These are breathing problems, a bladder disorder, loss of 
vision, stomach problems, memory loss, and sleep disorder.  
Under the circumstances, the provisions of 38 C.F.R. § 3.317 
will be applied only to the remaining disorders.  

Pain in Joints

According to an April 2005 VA Gulf War Guidelines 
examination report, the veteran has chronic (since 1991) 
complaints of aching sensations in the "elbows, knees, 
shoulders, and etc." The examiner concluded, "This has been 
present throughout the years and has become worse with time 
with no specific diagnosis."  

The Board finds unequivocal objective evidence of a chronic 
condition, that is, diffuse joint pains have existed for 
more than six months.  These pains have not been attributed 
to a known diagnosis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, a painful joint warrants at least a 10 percent 
rating.  Therefore, an undiagnosed illness has caused 
chronic diffuse joint pains that have been manifested to a 
degree of 10 percent.  There has been no evidence presented 
that suggests that these symptoms are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for joint pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic diffuse joint pains.  This grant does 
not include the joints of the spine, which will be addressed 
below.

Pain in Muscles

According to the April 2005 VA Gulf War Guidelines 
examination report, the veteran has had chronic pain in the 
muscles of the upper and lower extremities and in the torso 
area.  The examiner concluded, "This has been present 
throughout the years and has become worse with time with no 
specific diagnosis."  

The Board finds unequivocal objective evidence of chronic 
diffuse muscle pains that have existed for more than six 
months and have not been attributed to a known diagnosis.  
Under 38 C.F.R. § 4.73, painful muscle groups can warrant 
ratings up to 60 percent, depending on the severity of the 
injury, and compensable ratings are warranted for moderate 
injury of any muscle group.  Therefore, it is at least as 
likely as not that the veteran's muscle pain has been 
manifested to a degree of 10 percent.  There has been no 
evidence presented that suggests that these symptoms are the 
result of a supervening condition, willful misconduct, or 
that the condition was not incurred during active military 
service in Southwest Asia.  The Board therefore finds that 
the regulatory requirements for presumptive service 
connection for muscle pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by diffuse muscle pains.  

Fatigue

The veteran first noticed fatigue in 1991 following service 
in Southwest Asia.  He has reported chronic fatigue since 
then.  In April 2005, a VA examiner found that chronic 
fatigue syndrome was likely to have been caused by serving 
in the Gulf War.  No evidence has been presented that tends 
to establish that the veteran does not suffer from fatigue.  
Thus, there is objective evidence that the veteran' fatigue 
is chronic, that is, it has existed for more than six 
months.  It has not been attributed to any known diagnosis 
(chronic fatigue syndrome is a cluster of symptoms, rather 
than a diagnosed disease).  

Under Diagnostic Code 6354, a 10 percent rating is warranted 
for chronic fatigue syndrome where there is debilitation due 
to such symptoms as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms.  
Considering these provisions, the Board finds that the 
veteran's fatigue has been shown to be manifested to a 
degree of 10 percent within applicable time limits.  
Evidence of a supervening condition, willful misconduct or 
evidence tending to show that the condition was not incurred 
during active military service in Southwest Asia has not 
been presented.  

The regulation envisages service connection for symptoms 
reported by the veteran where independently observed or 
verified.  In this case, the veteran has asserted fatigue 
and his medical examiner has not voiced any disagreement 
with that assessment.

The regulatory requirements for presumptive service 
connection for chronic fatigue have been met.  Service 
connection is therefore granted for undiagnosed illness 
manifested by chronic fatigue.  

Breathing Problems

To explain the veteran's breathing-related complaints, the 
April 2005 Gulf War examiner offered a diagnosis of chronic 
bronchitis, which precludes presumptive service connection 
for an undiagnosed illness.  However, direct service 
connection is still available.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the April 2005 VA examiner has found it at 
least as likely as not that chronic bronchitis was incurred 
during active military service in the Gulf War.  This 
medical opinion is based on a review of all pertinent record 
and the examiner's own medical expertise.  There is no 
medical evidence that tends to controvert the opinion, 
although in 1998 the respiratory diagnosis had been chronic 
obstructive pulmonary disease and sinusitis.  The Board 
finds the April 2005 examination report to be more 
persuasive than the 1998 diagnoses, as it is based on all 
evidence of record, including earlier diagnoses.  

After considering the evidence of record, the Board finds 
that it is in at least relative equipoise on this service 
connection issue.  The benefit of the doubt doctrine must 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for 
chronic bronchitis must be granted.  

Stomach Problems

To explain the veteran's stomach-related complaints, the 
April 2005 Gulf War examiner offered a diagnosis of 
gastroesophageal reflux.  The examiner noted that this 
condition arose in or around 2003 and has been present 
since.  This diagnosis precludes presumptive service 
connection for undiagnosed illness; however, direct service 
connection is available.  Combee, supra.  

The April 2005 VA examiner has found it at least as likely 
as not that gastroesophageal reflux was incurred during 
active military service, but not necessarily during the Gulf 
War.  This opinion is based on a review of pertinent records 
and the examiner's medical expertise.  There is no evidence 
that tends to controvert the favorable medical opinion.  The 
Board finds the April 2005 examination report to be 
persuasive, as it is based on all evidence of record.  

After considering all the evidence of record, the Board 
finds that it is in at least relative equipoise on this 
service connection issue.  The benefit of the doubt doctrine 
must therefore be applied.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  Service connection for 
gastroesophageal reflux must be granted.  

Low Back Pain, Radiculopathy, and a Bladder Disorder

The April 2005 Gulf War examiner has attributed the 
veteran's low back pain to spinal stenosis and degenerative 
joint disease of the lumbosacral spine.  This diagnosis 
precludes presumptive service connection for undiagnosed 
illness; however, direct service connection is still 
available.  Combee, supra.  

The April 2005 VA examiner has found it at least as likely 
as not that degenerative joint disease with spinal stenosis 
was incurred during active military service during the Gulf 
War.  This favorable medical opinion is based on a review of 
all pertinent records and the examiner's medical expertise.  
There is no medical evidence that tends to controvert this 
medical opinion.  The Board finds the April 2005 examination 
report persuasive, as it is based on all evidence of record.  

After considering all the evidence of record, the Board 
finds that it is in at least relative equipoise on this 
service connection issue.  The benefit of the doubt doctrine 
must therefore be applied.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  Entitlement to service connection 
for spinal stenosis and degenerative joint disease of the 
lumbosacral spine must therefore be granted.  

The April 2005 VA diagnosis attributes urinary discomfort 
and frequent urination to lumbosacral spine degenerative 
joint disease with spinal stenosis.  Thus, it is a secondary 
condition.  Secondary service connection is available where 
a service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
this case, the VA examiner has opined that service-connected 
lumbosacral spine degenerative joint disease with spinal 
stenosis has caused or aggravated the veteran's urinary 
bladder functions.  No medical evidence tends to controvert 
this favorable opinion.  Thus service connection on a 
secondary basis for bladder problems must be granted.  

Memory Loss and Sleep Disorder  

According to a November 1998 VA PTSD examination report, 
loss of concentration, absent mindedness, frequently 
misplacing things, and sleep disorders are related to the 
veteran's PTSD.  Moreover, forgetfulness is a listed symptom 
of chronic fatigue syndrome, for which service connection 
has also been granted.  Therefore, memory loss and a sleep 
disorder are attributed to diagnosed or undiagnosed 
illnesses for which service connection has already been 
granted.  On that basis, the Board must deny the current 
claims.  As a matter of law, a symptom cannot be rated 
twice.  38 C.F.R. § 4.14.  In a case such as this one, where 
the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Vision Loss 

The April 2005 Gulf War Guidelines examiner offered a 
diagnosis of refractive error, which accounts for claimed 
vision loss.  This diagnosis also agrees with an October 
1998 VA eye examination report.  Thus, the claimed vision 
loss is attributed to a known diagnosis, which precludes 
presumptive service connection.  With respect to service 
connection for refractive error, this is not a disability 
for VA purposes and as a matter of law, service connection 
cannot be granted for refractive error.  38 C.F.R. § 3.303 
(c).  On that basis, the Board must deny the claim.  In a 
case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for joint pains due to 
undiagnosed illness is granted.

Entitlement to service connection for muscle pains due to an 
undiagnosed illness is granted.

Entitlement to service connection for chronic fatigue due to 
undiagnosed illness is granted.

Entitlement to service connection for chronic bronchitis is 
granted.

Entitlement to service connection for chronic 
gastroesophageal reflux is granted.

Entitlement to service connection for lumbar spine 
degenerative joint disease with spinal stenosis is granted. 

Entitlement to secondary service connection for a bladder 
disorder is granted.

Entitlement to service connection for memory loss and sleep 
disorder is denied.

Entitlement to service connection for vision loss is denied.


REMAND

With respect to service connection for a hearing loss 
disability, the duty to assist includes obtaining a VA 
medical examination where necessary.  38 U.S.C.A. § 5103A 
(d) (West 2002 & Supp. 2006).  In this case, the veteran 
should be afforded an audiometry evaluation to determine 
whether he has a hearing loss disability and, if so, whether 
it is related to active military service.  

Accordingly, this case is remanded to the Appeals Management 
Center (AMC) for the following action:

1.  VA must review the entire file and 
ensure for the remaining issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist as specifically 
affecting the claim for service 
connection for a hearing loss 
disability.

2.  After the development requested 
above has been completed to the extent 
possible, the AMC should arrange for a 
VA audiometry evaluation to determine 
whether the veteran has a hearing loss 
disability for VA purposes.  The 
examiner is asked to review the claims 
file and answer the following:

I.  Does the veteran currently have 
a hearing loss disability of either 
ear?  If "yes," please answer 
question II.

II.  Is it at least as likely as 
not (50 percent or greater 
probability) that left or right ear 
hearing loss had its onset in 
service?  

III.  If the answer in II above is 
"no," then is it as least as likely 
as not that hearing loss is 
causally related to noise exposure 
during the veteran's military 
service?  

The examiner should elicit a complete 
history of noise exposure from the 
veteran and then offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


